J-S29042-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    Appellee             :
                                         :
                    v.                   :
                                         :
KEITH A. MORRIS,                         :
                                         :
                    Appellant            :     No. 1990 WDA 2014

           Appeal from the PCRA Order Entered November 3, 2014,
           in the Court of Common Pleas of Westmoreland County,
             Criminal Division, at No(s): CP-65-CR-0000533-2002

BEFORE:     PANELLA, MUNDY, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                    FILED JUNE 24, 2015

      Keith A. Morris (Appellant) pro se appeals from an order dismissing his

motion to modify sentence nunc pro tunc, which the lower court treated as a

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. We affirm.

      The PCRA court summarized the background underlying this matter as

follows.

             [Appellant] was charged … with numerous violations of the
      Pennsylvania Crimes Code related to the sexual assault of a
      minor child. He was represented by Brian Aston, Esq. After
      negotiations, [Appellant] pled nolo contendere on September 10,
      2002 to four of the charges and the Commonwealth agreed, as a
      result, to nolle prose the remaining charges. The plea was
      accepted by Judge William J. Ober. A sexually violent predator
      (SVP) hearing was held before Judge Ober on March 13, 2003,
      who ultimately determined that [Appellant] did not meet the
      criteria for a [SVP]. [Appellant] was sentenced by Judge Ober
      on August 19, 2003 to an aggregate sentence of 3½ to 8 years



*Retired Senior Judge assigned to the Superior Court.
J-S29042-15

        [of] incarceration, followed by a consecutive seven years of
        probation.

              In March of 2003, [Appellant] filed a pro se motion for
        credit for time served, which was denied by Judge Rita D.
        Hathaway because [Appellant] was represented by counsel.
        Attorney Aston thereafter filed a petition for correction of time,
        which was granted by Judge Hathaway on March 18, 2004. A
        number of miscellaneous [pro se] pleadings were filed by
        [Appellant] in 2004 and 2005, all of which were unsuccessful.

               On January 11, 2010, the day after [Appellant] was
        released from state prison after serving his maximum sentence,
        the court received a special report from the Pennsylvania State
        Board of Probation and Parole notifying the court that
        [Appellant] had been detained in the Westmoreland County
        prison because he did not have an approved residence[.
        Technical violations of probation were filed against Appellant.]
        On February 24, 2010, President Judge John Blahovec held a
        Gagnon I hearing,[1, 2] after which it was ordered that
        [Appellant] would remain detained until he submitted proof of a
        verifiable address. He was ultimately released on June 10,
        2010.

              On July 25, 2012, the State Board of Probation and Parole
        filed another technical violation petition and requested a
        Gagnon I hearing be held.           On September 21, 2012[,] a
        Gagnon I hearing was held.           [Appellant] stipulated to the
        technical violations, his special state probation was revoked, and
        he was sentenced pursuant to a negotiated agreement to an
        aggregate sentence of 2 ½ to 5 years [of] incarceration.

             On or about August 19, 2013, [Appellant] filed a pro se
        motion for modification of sentence which was denied because
        he was represented by counsel.        On September 27, 2013,
        [Appellant pro se] filed a motion to remove Brian Aston, Esq. as

1
    Gagnon v. Scarpelli, 411 U.S. 778 (1973).
2
  “[T]he Gagnon I hearing is similar to the preliminary hearing afforded all
offenders before a Common Pleas Court trial: the Commonwealth must
show probable cause that the violation was committed.” Commonwealth
v. Ferguson, 761 A.2d 613, 617 (Pa. Super. 2000) (citation omitted).


                                      -2-
J-S29042-15

     counsel of record and another motion to modify sentence and
     request for video conference. [Attorney] Aston filed [a] motion
     to withdraw as counsel of record. On November 26, 2013, the
     court issued an order granting [Attorney] Aston’s motion to
     withdraw and denying [Appellant’s] motion to modify sentence,
     as it was untimely [filed].

           [Appellant pro se] filed yet another motion to modify
     sentence on February 5, 2014, this time alleging that [Attorney
     Aston] was ineffective in his representation of him. [The lower]
     court treated the motion to modify and allegation of ineffective
     assistance as a first PCRA petition, and appointed Michael E.
     DeMatt, Esq. as PCRA counsel. [Attorney] DeMatt filed a no
     merit letter pursuant to Commonwealth v. Turner, 544 A.2d
     927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213
     (Pa. Super. 1988) on May 2, 2014. [Appellant pro se filed
     several documents, including a document he []titled as an
     amended PCRA petition, in response to counsel’s request to
     withdraw.]

Lower Court Order, 11/3/2014 (footnote and unnecessary capitalization

omitted).

     On October 21, 2014, the lower court held an evidentiary hearing. On

November 3, 2014, the court entered an order granting Attorney DeMatt’s

request to withdraw as counsel and dismissing Appellant’s PCRA petition,

primarily based upon the court’s conclusion that Appellant untimely filed his

PCRA petition.   Appellant timely filed a notice of appeal.    The lower court

directed Appellant to comply with Pa.R.A.P. 1925(b).          Appellant filed a

1925(b) statement, and the lower court complied with Pa.R.A.P. 1925(a).

Appellant presents several confused arguments in his brief to this Court,




                                    -3-
J-S29042-15

none of which addresses whether he timely filed his PCRA petition.3 For the

reasons that follow, we will not address those issues.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the court’s rulings are supported by the evidence of

record and free of legal error.      Commonwealth v. Anderson, 995 A.2d

1184, 1189 (Pa. Super. 2010).

      As an initial matter, Appellant’s brief fails to comply with the Rules of

Appellate Procedure in several significant ways. Perhaps most importantly,

Appellant’s brief does not contain a statement of questions involved, in

violation of Pa.R.A.P. 2111(a)(4) and 2116.          For this reason alone,

Appellant’s appeal warrants no relief. See Pa.R.A.P. 2116(a) (“No question

will be considered unless it is stated in the statement of questions involved

or is fairly suggested thereby.”).

      We further observe that, under the PCRA, all petitions must be filed

within one year of the date that the petitioner’s judgment became final,

unless one of three statutory exceptions applies. 42 Pa.C.S. § 9545(b)(1);

Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006). For purposes

of the PCRA, a judgment becomes final at the conclusion of direct review.

3
  “It is well settled that the PCRA provides the sole means for obtaining
collateral relief on claims cognizable under the PCRA.” Commonwealth v.
Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (citation and quotation marks
omitted). Claims of ineffective assistance of counsel are cognizable under
the PCRA. 42 Pa.C.S. § 9543(a)(2)(ii). Consequently, because Appellant’s
motion to modify sentence contained a claim of ineffective assistance of
counsel, the lower court properly treated the motion as a PCRA petition.


                                      -4-
J-S29042-15

42 Pa.C.S. § 9545(b)(3). “The PCRA’s time restrictions are jurisdictional in

nature.” Chester, 895 A.2d at 522. “Thus, ‘[i]f a PCRA petition is untimely,

neither this Court nor the trial court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address

the substantive claims.’”    Id. (quoting Commonwealth v. Lambert, 884

A.2d 848, 851 (Pa. 2005)).

      The trial court entered Appellant’s most recent judgment of sentence

on September 21, 2012. Appellant had 30 days to appeal his judgment of

sentence, Pa.R.A.P. 903(a), but he did not pursue an appeal.          Thus,

Appellant’s judgment became final on October 22, 2012, and he had until

October of 2013 to file timely a PCRA petition.    He did not file his “PCRA

petition” until February 5, 2014.    Moreover, Appellant has not pled or

attempted to prove any of the timeliness exceptions.          Consequently,

Appellant untimely filed his “PCRA petition.”   For these reasons, we affirm

the lower court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/24/2015




                                    -5-